United States Court of AppeaIs
for the FederaI C1rcu1t
' NOTE: This order is nonprecedential
SYNQOR, INC.,
Plaintiff-Appellee,
V.
ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC., _
Defendants»Appellan,ts,
AND
BEL FUSE, INC., -
Defen,dant-Appellan,t,
AND
DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., AND POWER-ONE, INC.,
Defen,dants-Appellan,ts,
AND
MURATA ELECTRONICS NORTH AMERICA, INC.,
MURATA MANUFACTURING CO., LTD., AND
MURATA POWER SOLUTIONS, INC.,
Defen,dants~Appellants,
AND
CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP.,
Defendcmts.

SYNQOR V. ARTESYN TECH 2
Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0497, Judge
T. John Ward.
2011-1191, -1192, -1194, 2012-1{)7(), -1071, -1072
ON MOTION
ORDER
The appellants move for an extension of time, until
March 20, 2()12, to file their initial briefs. SynQ0r, Inc.
opposes. The appellants reply. Bel Fuse, Inc. moves
without opposition to withdraw Steven N.a Wi11iams as
principal counsel, and to substitute Andrew J. Pincus as
principal counsel. `
Upon consideration thereof,
IT ls ORDERE1) THAT:
The motions are granted The appellants should not
anticipate any further extensions
FOR THE COURT
NAR 0 5 2012
Date
lsi J an Horbaly
J an Horbaly
Clerk
FlLED
u.s. counter APPEALs F0
1145 renew craculT
NAR 05 2012
.IAN l-l0RBAlY
C|.ERK

3
cc: D0nald R. Dunner, Esq.
Constantine L. Trela, Jr., Esq.
Gary M. Hnath, Esq.
Alan D. Smith, Esq.
William F. Lee, Esq.
AndreW J. Pincus, Esq.
s19
SYNQOR V. ARTESYN TECH